IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 421
                                    :
         ORDER AMENDING RULES 2.3 :                           MAGISTERIAL RULES DOCKET
         AND 3.6 AND THE COMMENT TO :
         RULE 3.1 OF THE RULES      :
         GOVERNING STANDARDS OF     :
         CONDUCT OF MAGISTERIAL     :
         DISTRICT JUDGES            :


                                                ORDER


PER CURIAM

       AND NOW, this 25th day of April, 2018, upon the recommendation of the Minor
Court Rules Committee; the proposal having been submitted without publication pursuant
to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 2.3 and 3.6 and the Comment to Rule 3.1 of the Rules Governing Standards
of Conduct of Magisterial District Judges are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.